DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claims 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2020/0066894 to Frougier et al (hereinafter Frougier).
Regarding Claim 15, Frougier discloses a method for manufacturing a semiconductor device, comprising:
forming a semiconductor strip (15, Fig. 3) above a substrate, wherein the semiconductor strip comprises a plurality of first and second semiconductor layers (12, 10) alternately arranged;
forming a bottom dielectric isolation layer (22a, [0018]) between the semiconductor strip and the substrate;
recessing the bottom dielectric isolation layer to form a first recess therein (Fig. 6);
forming a bottom spacer (44) in the first recess (Fig. 11);
removing the first semiconductor layers [0033]; and
forming a gate structure (52, Fig. 13) above the substrate to surround the second semiconductor layers.

Regarding Claim 16, Frougier discloses the method of Claim 15, further comprising:
recessing the first semiconductor layers to form second recesses therein (Fig. 6); and
forming inner sidewall spacers (44, Fig. 11) in the second recesses.

Regarding Claim 17, Frougier discloses the method of Claim 16, wherein forming the inner sidewall spacers and forming the bottom spacer are performed together (Figs. 8-11).

Regarding Claim 18, Frougier discloses the method of Claim 15, wherein the bottom dielectric isolation layer and the bottom spacer comprise different materials (dielectric isolation layer, SiO2, [0017]; bottom spacer, SiCO [0023]).

Regarding Claim 19, Frougier discloses the method of Claim 15, further comprising forming a cladding layer (24, Fig. 3) to cover the semiconductor strip prior to forming the bottom spacer.

Regarding Claim 20, Frougier discloses the method of Claim 19, further comprising forming a dummy fin structure (18, 20, Figs. 3 & 4) adjacent the cladding layer prior to forming the bottom spacer.


Allowable Subject Matter
Claims 1, 3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising:
a substrate;
a semiconductor layer above the substrate;
a gate structure above the substrate and surrounding the semiconductor layer;
source/drain regions on opposite sides of the semiconductor layer;
a bottom isolation layer between the substrate and the semiconductor layer;
a bottom spacer on a sidewall of the bottom isolation layer; and
an inner sidewall spacer between the gate structure and one of the source/drain regions, wherein a thickness of the inner sidewall spacer is greater than a thickness of the bottom spacer.

Claim 11 recites a semiconductor device, comprising:
a substrate;
a bottom isolation layer above the substrate;
a semiconductor channel layer above the bottom isolation layer, wherein a width of the channel semiconductor layer is greater than a width of the bottom isolation layer;
a gate structure wrapping around the channel semiconductor layer;
a semiconductive protection layer between the channel layer and the bottom isolation layer, wherein the semiconductive protection layer is in contact with the bottom isolation layer; and
source/drain regions connected to the semiconductor channel layer.

Previous rejections were in view of US PG Pub 2020/0279918 (“Wu”). Wu discloses a nanosheet stacked semiconductor device which includes a bottom isolation layer having bottom spacers. However, Wu does not disclose, or suggest, a thickness of the bottom spacer being smaller than the thickness for inner spacers found adjacent to the gate structure. Additionally, Wu does not disclose, or suggest, a semiconductive protection layer as disclosed by Applicant. A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. Claims 3, 5-10 and 12-14 depend on either Claim 1 or 11 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818